Name: Commission Regulation (EU) 2017/2460 of 30 October 2017 amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules, as regards the list of Union reference laboratories (Text with EEA relevance. )
 Type: Regulation
 Subject Matter: processed agricultural produce;  agricultural activity;  research and intellectual property;  health;  agricultural policy
 Date Published: nan

 29.12.2017 EN Official Journal of the European Union L 348/34 COMMISSION REGULATION (EU) 2017/2460 of 30 October 2017 amending Annex VII to Regulation (EC) No 882/2004 of the European Parliament and of the Council on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules, as regards the list of Union reference laboratories (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the compliance with feed and food law, animal health and animal welfare rules (1), and in particular Article 32(5) thereof, Whereas: (1) Regulation (EC) No 882/2004 lays down general rules for the performance of official controls to verify compliance with, inter alia, rules on food hygiene. In accordance with that Regulation, European Union reference laboratories (EU reference laboratories) are responsible, in particular, for providing national reference laboratories with details of analytical methods and for the coordination of the application of such methods. The EU reference laboratories are listed in Annex VII to that Regulation. (2) The EU reference laboratory on milk and milk products' work programme is essentially aimed at providing analytical methods and ensuring a common approach to inter laboratory proficiency tests conducted by national reference laboratories on quality markers such as somatic cells counts and germs. State of the art expertise on how to properly conduct those analyses is now well established both with the official laboratories performing official controls and with laboratories increasingly utilised by food businesses to analyse those markers, which are a factor determining the price of milk collected at the farm. (3) The EU reference laboratory for milk and milk products is no longer required within the Union. It should therefore be removed from the list of the EU reference laboratories set out in Annex VII to Regulation (EC) No 882/2004. (4) Annex VII to Regulation (EC) No 882/2004 should therefore be amended accordingly. (5) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 In Part I of Annex VII to Regulation (EC) No 882/2004, point 1 is deleted. Article 2 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 October 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 165, 30.4.2004, p. 1.